Touching what was said in the original opinion concerning the application of Art. 810, C. C.P., to the declaration of the appellant to the effect that at the time the deceased was killed appellant was not in the automobile, we perceive nothing indicative of the opinion of this court that a subsequent declaration of the appellant while under arrest, made at another time and place, would be rendered admissible in evidence, unless there was something in that particular conversation which brought it within the exception to the confession statute which is quoted in the original opinion.
The statement in the original opinion is deemed sufficiently plain to limit the confession to that which was made at the time the appellant first disclosed the locality of the automobile in which the deceased *Page 553 
ceased was killed and which disclosure resulted in the discovery of the automobile.
A review of the evidence upon the application for a change of venue is pretermitted for the reason that the reversal of the judgment is upon other grounds. Whether in refusing to change the venue the court was right or wrong has not been considered as we cannot foresee that the same conditions which prevailed at the time of the trial will exist when the case is called again.
With these comments the appellant's motion for rehearing is overruled.
Overruled.